DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 06/29/2018.
Claims 1-20 are pending. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Claim Objections
 Claims 1, 3-5, 6,13 and 15 are objected to because of the following informalities:  
In order to provide clarity, it is suggested to amend “vessel” to “sealable vessel” in claim 1, line 5, line 6, line 8.
In order to ensure proper Markush claim, it is suggested to amend “or” to “and” in claim 3, line 2.
In order to provide clarity, it is suggested to amend “vessel” to “sealable vessel” in claim 4, line 2.
In order to provide clarity, it is suggested to amend “;” to “,” in claim 5, line 2.
In order to provide clarity, it is suggested to amend “vessel” to “sealable vessel” in claim 6, line 2.
In order to ensure proper Markush claim, it is suggested to amend “or” to “and” in claim 13, line 2.
In order to provide clarity, it is suggested to amend “;” to “,” in claim 15, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11 recites “silicon polymer compounds” and further recites “silicon polymers”.  It is unclear if the silicon polymer compound is in addition to silicon polymers or if they are the same. Clarification is requested. 
For examining purpose, Examiner has interpreted “silicon polymer compounds” and “silicon polymers” to be the same.
If silicon polymer compounds and silicon polymers are considered to be same then it is suggested to amend to “silicon polymers” in order to provide clarity.

Regarding Claims 2 and 12 recites "the silicon polymers are one or more polymer selected from the group..." (emphasis added). However, it is unclear how the silicone polymer (i.e., plural) could be one polymer and even further claim 1 and/or claim 11 recites as silicon polymers (i.e., plural).  Clarification is requested.  
For examining purpose, Examiner has interpreted the silicon polymers are two or more polymers.

Regarding Claims 6 and 16 recite “partially-hydrolyzed silicon polymers”. However, it is unclear if partially-hydrolyzed silicon polymers are added in addition to silicon polymer compounds or if the silicon polymer compounds are partially-hydrolyzed silicon polymers since claim 1 makes no reference on partially-hydrolyzed silicon polymers.  Clarification is requested.  
For examining purpose, Examiner has interpreted “partially-hydrolyzed silicon polymers” as “silicon polymer compounds”.

Regarding Claims 8 and 18 recite the term “equipment design pressure” which is unclear from applicant specification as to how much is the equipment design pressure.  Further it is unclear what is called “equipment design pressure” encompasses and there is no clear definition of the term “equipment design pressure” in the applicant’s specification. In addition, it is unclear which part of the claim 1 and/ or claim 11 corresponds to the term “equipment design pressure.  Clarification is requested.

Regarding Claims 10 and 20 recite “polymer” which is unclear if the polymer is same as “silicon polymer compounds”.  
Further applicant claims silicon polymer compounds (i.e., plural) in claim 1 and/or claim 11 while claim 10 and/or claim 20 recites “polymer” (i.e., singular) which makes it unclear if requires silicon polymer compounds to be singular or plural. Clarification is requested.
For examining purpose, examiner has interpreted polymer to be silicon polymer compounds in plural form.
If the polymer is same as silicon polymer compounds then it is suggested to amend “polymer” to “silicon polymer compounds”.

Claims 8 and 18 recites “the equipment design pressure” lacks antecedent basis. Clarification is requested.

Regarding dependent claims 3-5, 7, 9 13-15, 17 and 19 these claims do not remedy the deficiencies of parent claim 1 and 11 noted above, and are rejected for the same rationale

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The present claims are allowable over the closest prior art, Endoh (US Patent No.: 7,875,349) and Lembersky (US PGPUB No.:20005/0205206 A1).

Endoh teaches polymer inactivation method for polycrystalline silicon manufacturing device comprising causing hydrolysis reaction by brining humidified gas into contact with polymers adhered to the inner surface of the reacting furnace 1 and the inner surface of the exhaust gas pipe to change silanes to stable SiO2 (fig.1 abstract, Col.3 lines 7-15, Col.5 lines 58-67, examples, reads on limitation of whereby silicon polymers are converted to silicon dioxide).
However, Endoh does not disclose or suggest providing sealable vessel or sealing device, filling with inert gas, pulling a partial vacuum on the vessel, adding second gas to the vessel or device to cause a reaction between the second gas and the silicon polymers.
Lembersky teaches vessel to close (i.e, sealable vessel or sealable device), filling the vessel with gaseous mixture of argon (i.e., filling with inert gas), chlorine and hydrogen and vacuum pump (can be read upon limitation of pulling partial vacuum, see paragraphs 0099-107).
However, Lembersky does not disclose or suggest a polymer inactivation method comprising providing silicon polymer compounds by a product of a production of polycrystalline silicon in a Siemens process or a byproduct from a silicon epitaxy reactor, adding second gas to the vessel  or device to cause a reaction between the second gas and the silicon polymers; whereby the silicon polymers are converted, in whole or in part, to silicon dioxide.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                            04/03/2021